Citation Nr: 1647873	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard and had verified active service from February 2003 to January 2004 and four months of prior active service. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan the Commonwealth of Puerto Rico.  The decision effectuated an October 2009 Board decision that granted service connection for hypertension.  An initial noncompensable disability rating was assigned from September 21, 2006.  The Veteran appealed the assigned disability rating. 

In March 2012 the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In an April 2014 decision, the Board denied the Veteran's appeal.

The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (Joint Motion) the VA General Counsel and the Veteran agreed that remand was warranted to ensure compliance with VA's duty to assist him in his claim.  The Court vacated the Board's April 2014 decision and remanded the matter to the Board for further action consistent with the Joint Motion.  A copy of the Court's June 2015 Order is in the claims file.

In August 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.






FINDING OF FACT

Since the initial grant of service connection, the Veteran's hypertension has not been productive of diastolic pressures that are predominantly 100 or more, or systolic pressures predominantly 160 or more, and there is no history of diastolic pressures of predominantly 100 or more that requires continuous medication for control for any portion of the period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and non-VA records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In December 2004, the Veteran underwent VA examination, and the examination report is of record.

In August 2015, the Board remanded the Veteran's case to the AOJ to obtain records of his treatment since 2005, including by Drs. O.T. and H.D., and VA medical records since 2010, and to afford him a new VA examination.  There was substantial compliance with this remand.  In April 2016, Drs. T. and D. reported that the Veteran's medical records were destroyed as his file was inactive for more than five years (11/18/16 VBMS Correspondence, pp. 7, 9).  The Veteran underwent VA examination for hypertension in December 2015, and VA medical records, dated to March 2016, were obtained.

The December 2004 and December 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  38 C.F.R. § 3.326 (2013).  There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

The Board finds the duties to notify and assist have been met. 

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the appeal.  

The basis for the Joint Motion was that the Board did not provide adequate assistance in helping the Veteran obtain private medical records relevant to his claim.  The August 2015 remand, and this decision, attempts to remedy these deficiencies.

II. Facts and Analysis

Contentions

The Veteran contends that a compensable evaluation is warranted for his service-connected hypertension.  He notes that he has been on continuous medication to control the disability and maintains that, without medication, his blood pressure rose to higher levels that would warrant a compensable evaluation (1/19/11 VBMS VA 9 Appeal to Board of Appeals; 1/15/10 VBMS Correspondence).  

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Veteran's statements describing the symptoms of his service-connected hypertension disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.  This regulation further states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101. 


Analysis

Schedular Rating

The evidence includes service treatment records and post-service VA and non-VA medical records dating from the late 1970s to 2016.  Although a diastolic pressure of over 100 was shown on one occasion in service, in December 2003 when the reading was 185/105, there is no record of a diastolic pressure of over 100 since that time and, more importantly, no record of one during the period on appeal (8/24/15 VBMS STR Dental (1st set), p. 118).  See also 8/24/15 VBMS STR Dental (1st set), pps. 31, 43, 44, 54, 63, 67, 80, 82, 83, 86, 114, 122; 8/24/15 VBMS STR Medical (1st set), p. 11; 4/26/05 VBMS Medical Treatment Record Government Facility, pp. 14, 25-26.  

In fact, the evidence shows that the Veteran's blood pressure readings have been recorded approximately 30 times during the last decade without a single instance of a diastolic pressure of over 90, much less over 100 (2/12/07 VBMS Medical Treatment Record Government Facility, pp. 3, 10, 15, 26, 33, 39, 48, 51; 8/20/07 VBMS Medical Treatment Record Government Facility, pp. 1, 6, 11, 21, 27; 1/6/10 VBMS Medical Treatment Record Government Facility, pp. 4, 9, 15, 21, 27; 12/22/10 VBMS Medical Treatment Record Government Facility, pp. 11, 17, 23; 11/19/14 VBMS, CAPRI, pps. 5, 13, 19, 24, 31, 41, 48, 56, 66, 76, 93, 98).  There is also no record of a systolic pressure of 160 or more during the appeal period, other than his self-reported pressure reading on June 5, 2006 (6/6/06 VBMS VA Memo).  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Examiners during this period have consistently referred to the Veteran's hypertension as well controlled on medication.

The record shows that, in July 2004, the Veteran did not take medication to control his hypertension (2/12/07 VBMS Medical Treatment Record Government Facility, pp 10-11).  Rather, he was advised to exercise and diet.  At that time, his blood pressure was 120/85.

In December 2004, the Veteran underwent VA general medical examination.  His blood pressure was measured three times and the readings were 130/84, 130/82, and 132/86.  The examiner observed that the Veteran had not yet been prescribed medication.  The Veteran worked as a part of the police in the Municipality of Guayama since 2001 in a part-time job.

The Veteran reported treatment by Dr. T. in January 2005 for high blood pressure (2/14/05 VBMS Correspondence).  In October 2006, he noted that Dr. H.D., his private cardiologist, treated his hypertension (10/12/06 VBMS Correspondence).  Drs. T. and D. reported in April 2016 that his file was destroyed as it was inactive for more than five years.  The private treatment records identified by the Veteran are unavailable but his self-reported blood pressure readings during this time do not demonstrate a diastolic pressure over 100 or a systolic pressure of 160 or more.  Notably, in March 2005, the Veteran advised the VA clinic of the results of his blood pressure chart at home that showed a mean blood pressure reading of 134/86 (2/12/07 VBMS Medical Treatment Record Government Facility, p. 18).

In June 2006, medication was prescribed to control the Veteran's blood pressure (6/6/06 VBMS Medical Treatment Record Government Facility, p. 51; 1/19/11 VBMS VA 9 Appeal to Board of Appeals).  

The Veteran submitted a log of blood pressure readings that he recorded between 2005 and 2006 (6/6/06 VBMS VA Memo).  In it, there are no diastolic readings above 100 and only the one systolic reading at 160 on June 5, 2006.  This one systolic reading does not meet or even approximate the criteria for systolic readings "predominantly" 160 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The single, isolated systolic reading of 160 is not sufficient to show that the Veteran predominantly had a systolic blood pressure of 160, especially given the numerous other results that all show systolic readings below 160.

During his 2012 Board hearing, the Veteran testified that he monitored his blood pressure daily and, on average, it read 125/85.  See March 2012 Board hearing transcript at page 4.  Such readings are below the levels necessary for the award of a compensable rating.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran was afforded a VA examination of his hypertension in December 2015.  The claims folder was reviewed by the examiner.  The Veteran's blood pressure readings were measured three times and noted to be 139/81, 132/74 and 128/70.  He used continuous medication in order to control his hypertension with an excellent response and no complications.  The examiner further stated that the Veteran's hypertension had no effect on his ability to work.

The Board acknowledges the Veteran's assertion that, without medication, his blood pressure would be higher than 160/100 (1/19/11 VBMS VA 9 Appeal to Board of Appeals; 1/15/10 VBMS Correspondence).  Ordinarily, the effects of medication are not considered when assigning a disability rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In this case, however, Diagnostic Code 7101 specifically contemplates the use of medication to control blood pressure levels and provides for a 10 percent rating when there is a history of diastolic pressure above 100 and medication is used successfully for control.  The Veteran's theory is also rebutted by the fact that, in 2004 and 2005, before medication was prescribed for his hypertension, his blood pressure readings did not meet the criteria necessary for a compensable rating.

In order to receive an initial 10 percent rating, the Veteran must have either diastolic pressures that are predominately 100 or more, systolic pressures that are predominately 160 or more, or a history of diastolic pressures that are predominately 100 or more that requires continuous medication to control the hypertension.  Although the evidence shows that the Veteran requires continuous medication, he has never had a history of diastolic blood pressure readings that are predominately 100 and he does not currently have diastolic blood pressure readings of 100 or more or systolic pressures of 160 or more.  It follows that the criteria for an initial rating of 10 percent or more have not been met for any portion of the period on appeal.  

As such, the weight of the probative medical and other evidence of record is against an initial rating higher than 10 percent for hypertension.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101.

Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected left foot disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's hypertension disability is manifested by increased blood pressure that requires continuous medication.  The rating schedule contemplates these symptoms.  See Diagnostic Code 7101.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In addition to the hypertension disability, service connection is in effect for right and left knee medial meniscal scars, each evaluated as 10 percent disabling.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran testified that he was retired and no longer working.  See March 2012 Board hearing transcript at page 4.  He has not asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected hypertension.  Thus, any further consideration of TDIU is not warranted at this time.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for a hypertension disability, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


